In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-482 CV

____________________


IN RE UNION PACIFIC RAILROAD COMPANY




Original Proceeding



MEMORANDUM OPINION (1)
	On October 15, 2003, Union Pacific Railroad Company filed its petition for writ
of mandamus.  The parties subsequently resolved the dispute.  On December 8, 2003, the
relator filed a motion to dismiss the petition.
	Accordingly, this original proceeding is dismissed without prejudice and without
reference to the merits.
	WRIT DISMISSED.	
									PER CURIAM

Opinion Delivered December 11, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.